Case 19-40832-TLS              Doc 7       Filed 05/31/19 Entered 05/31/19 16:22:41                        Desc Main
                                           Document      Page 1 of 7


                               IN THE UNITED STATES BANKRUPTCY COURT
                                    FOR THE DISTRICT OF NEBRASKA

IN THE MATTER OF:                                       )        BK. NO. 19-40832
                                                        )        (Chapter 13)
                                                        )
OSCAR JOSEPH HODGES III                                 )             CHAPTER 13 PLAN
                                                        )                    AND
                                     DEBTOR(S)          )        NOTICE OF RESISTANCE DEADLINE

                                   NOTICE TO CREDITORS AND DEBTORS

The Bankruptcy Court for the District of Nebraska enacts this Local Form Chapter 13 Plan [hereinafter “plan”]
under the provisions contained in Rule 3015.1 of the Federal Rules of Bankruptcy Procedure. This form plan shall
be used for all Chapter 13 plans filed on or after the effective date of Rule 3015.1.

If you oppose the plan’s treatment of your claim or any provision of this plan, you or your attorney must file an
objection to this plan no later than the date designated in the attached Notice of Resistance Deadline. The
Bankruptcy Court may confirm or approve this plan without further notice if no objection to confirmation is filed.
See Bankruptcy Rule 3015.

You must file a timely proof of claim in order to be paid under this plan.

In this District, the amount set forth in the claim controls the amount to be paid to a creditor. The value of the
collateral set forth in the claim controls the amount to be paid subject to the right of the debtor to object to the claim
amount and/or the valuation of the collateral in the claim. Avoidance of security interests or liens must be done by
motion or adversary proceeding as appropriate. Interest is paid to secured creditors in the amount and from the date
specified in the plan.

The Debtor acknowledges that the plan does NOT INCLUDE provisions through which the plan ALONE would
limit the amount of a secured claim or the value of collateral. The Debtor acknowledges that such limit on the
amount of the claim or the value of the collateral shall be raised by objection to the claim.

The Debtor acknowledges that the plan does NOT INCLUDE provisions through which the plan ALONE would
avoid a security interest or lien. The Debtor acknowledges that avoidance of a security interest or lien or the
stripping of a lien shall be raised by motion or adversary proceeding as appropriate.

This plan requires that all nonstandard provisions be set forth in PART 11 of the plan and use of PART 11 must be
identified by checking the box below.

DEBTORS MUST CHECK ONE BOX BELOW TO STATE WHETHER NONSTANDARD PROVISIONS
ARE OR ARE NOT CONTAINED IN PART 11 OF THIS PLAN. IF THE BOX IS CHECKED AS “NOT
INCLUDED” OR IF BOTH BOXES ARE CHECKED, THE PROVISIONS CONTAINED IN PART 11
WILL BE INEFFECTIVE.

Nonstandard provisions, set out in PART 11                     Included                     Not Included



PART 1.       PAYMENTS

The Debtor or Debtors (hereinafter called “Debtor”) submits to the Standing Chapter 13 Trustee all projected
disposable income to be received within the applicable commitment period of the plan. The payment schedule is as
follows:


Page 1 of 7
2017 12 1 Nebraska Standard Chapter 13 Plan
Case 19-40832-TLS             Doc 7      Filed 05/31/19 Entered 05/31/19 16:22:41                        Desc Main
                                         Document      Page 2 of 7


A. Monthly Payment Amount               B. Number of Payments                   Base Amount (A X B)
(include any previous payments)

$650                                    36                                      $23,400

$150                                    24                                      $1,800


                                             Total Plan Base Amount: $25,200

The payment shall be withheld from the Debtor’s paycheck:                           Yes           No 

Employee’s name from whose check the payment is deducted: Oscar J Hodges

Employer’s name, address, city, state, phone: Advance Engineering Systems, 4630 Antelope Creek Rd, Lincoln, NE
68506

Debtor is paid: Monthly      Twice Monthly       Weekly      Biweekly      Other  ___________________

This plan cures any arrearage in payments to the Chapter 13 Trustee under any prior plan in this case.

NOTE: PLAN PAYMENTS TO THE TRUSTEE MUST BEGIN IMMEDIATELY FOR PLANS
REQUIRING PRE-CONFIRMATION ADEQUATE PROTECTION PAYMENTS OR LEASE PAYMENTS.
IN THOSE CASES PROVIDING FOR EMPLOYER DEDUCTIONS, THE DEBTOR MUST MAKE
DIRECT PAYMENT TO THE TRUSTEE BY MONEY ORDER OR CASHIER’S CHECK UNTIL THE
EMPLOYER DEDUCTION BEGINS. IN CASES WITHOUT PRE-CONFIRMATION PAYMENTS, PLAN
PAYMENTS MUST COMMENCE WITHIN 30 DAYS OF FILING OF THE PETITION. THE DEBTOR
MUST MAKE DIRECT PAYMENT TO THE TRUSTEE UNTIL THE EMPLOYER DEDUCTION
BEGINS.


PART 2.       ORDER OF PAYMENT OF CLAIMS

Applicable Trustee fees shall be deducted pursuant to 28 U.S.C. § 586(e). Claims shall be paid in the following
order; and, unless otherwise provided, claims within each class shall be paid pro rata:

         1.   Pre-confirmation payments for adequate protection or leases of personal property;

         2.   Minimum monthly payments to secured creditors listed in PART 6 of this plan, minimum arrearage
              payments and regular executory contract payments due on Executory Contracts and Leases in PART 7
              of this plan, and minimum monthly payments on arrearages on 11 U.S.C. § 507(a)(1)(A) priority
              domestic support claims in PART 5(B) of this plan [NOTE: IF THERE ARE NO MINIMUM
              ARREARAGE PAYMENTS OR REGULAR EXECUTORY CONTRACT PAYMENTS
              DESIGNATED IN THE PLAN, THOSE MONIES WILL BE DISTRIBUTED UNDER # 3 ON
              ATTORNEY FEES];

         3.   The Debtor’s attorney’s fees and costs as approved by the Court [NOTE: DEBTOR’S COUNSEL
              SHOULD NOT DESIGNATE A PER MONTH PAYMENT FOR ATTORNEY FEES. UNDER
              THIS ORDER OF PAYMENTS ALL FUNDS WILL BE CODED FOR ATTORNEY FEES
              AFTER THE BEFORE DISCUSSED MINIMUM MONTHLY PAYMENTS AND
              EXECUTORY CONTRACT PAYMENTS];

         4.   After payments of the previously listed amounts in (1) through (3) above, additional funds will be
              distributed prorata to secured claims in PART 6, arrearages on Executory Contracts and Leases in
              PART 7 of this plan and domestic support claims under 11 U.S.C. § 507(a)(1)(A) in PART 5(B) of
              this plan;
Page 2 of 7
2017 12 1 Nebraska Standard Chapter 13 Plan
Case 19-40832-TLS              Doc 7      Filed 05/31/19 Entered 05/31/19 16:22:41                       Desc Main
                                          Document      Page 3 of 7


         5.   Other administrative expense claims under 11 U.S.C. § 503 and Chapter 7 Trustee compensation
              allowed under 11 U.S.C. § 1326(b)(3);

         6.   Other priority claims in 11 U.S.C. § 507(a) including post-petition tax claims allowed under 11 U.S.C.
              § 1305;

         7.   Payments on co-signed unsecured claims listed in PART 8 of this plan;

         8.   General Unsecured Claims.

PART 3.       §1326(A) PRE-CONFIRMATION ADEQUATE PROTECTION PAYMENTS
              & LEASE PAYMENTS

The following pre-confirmation adequate protection payments on claims secured by personal property and pre-
confirmation lease payments for leases of personal property shall be paid by the Trustee to the below listed creditors
without entry of an order of the Court. The Debtor proposing pre-confirmation payments will immediately
commence plan payments to the Trustee. Creditors must file a timely proof of claim to receive payment. Payments
by the Trustee shall commence to these creditors within 30 days of the filing of the proof of claim unless the Trustee
does not have funds available within 7 working days prior to the end of the 30-day period. Post-confirmation
payments are provided for below in PARTS 6 and 7 of this plan.

                                                         Last Four Digits            Date of Next         Payment
     Creditor’s Name and Full Address                  of Account Number            Payment Due            Amount
1Santander Consumer USA                             1000                           June 24, 2019        $548

Attn: Bankruptcy

Po Box 961245

Fort Worth, TX 76161



PART 4.       ADMINISTRATIVE CLAIMS

Trustee fees shall be deducted from each payment received by the Trustee.

Neb. R. Bankr. P. 2016-1(A)(4) and Appendix “K” provide for the maximum allowance of Chapter 13 attorney
fees and expenses [Standard Allowable Amount “SAA”] which may be included in a Chapter 13 Plan. Additional
fees or costs in excess of this amount must be approved through the “ALC” Fees process or a separate fee
application. Fees and costs requested for allowance are as follows:

“SAA” Fees Requested              Fees Received Prior to Filing        Balance of “SAA” Fees to Be Paid in Plan

$4000                             $290                                 $3710

“SAA” Costs Requested             Costs Received Prior to Filing       Balance of “SAA” Costs to Be Paid in Plan

$200                              $0                                   $200


PART 5.       PRIORITY CLAIMS

11 U.S.C. § 1322(a) provides that all claims entitled to priority under 11 U.S.C. § 507(a) shall be paid in full in
deferred cash payments unless the holder of a particular claim agrees to a different treatment of such claim except
for a priority claim under 11 U.S.C. § 507(a)(1)(B). It is further provided that any and all pre-petition penalties, and

Page 3 of 7
2017 12 1 Nebraska Standard Chapter 13 Plan
Case 19-40832-TLS             Doc 7      Filed 05/31/19 Entered 05/31/19 16:22:41                      Desc Main
                                         Document      Page 4 of 7


post-petition penalties and interest, which have attached or will be attached to any such claim, shall be treated as a
general unsecured claim and not entitled to priority. Such claims are as follows:

    A. Domestic Support Obligations

             1)  None. If “None” is checked, the rest of § 5(A) need not be completed or reproduced.
             2) Name of Debtor who owes Domestic Support Obligation Oscar Joseph Hodges III
             3) The Debtor is required to pay all post-petition Domestic Support Obligations directly to the holder
                of the claim and not through the Chapter 13 Plan.
             4) Name(s), address(es), and phone number(s) of the holder of ANY domestic support obligation as
                defined in 11 U.S.C. § 101(14A):

Name of Creditor                                    Address, City, State, Zip Code           Telephone Number

1Jessica Barnhill                                   Address Unknown


    B. Arrearages Owed to Domestic Support Obligation Holders Under 11 U.S.C. § 507(a)(1)(A)

             1)  None. If “None” is checked, the rest of § 5(B) need not be completed or reproduced.

    C. Domestic Support Obligations Assigned To Or Owed To A Governmental Unit Under 11 U.S.C. §
       507(a)(1)(B)

             1)  None. If “None” is checked, the rest of § 5(C) need not be completed or reproduced.
             2) Name of Creditor, estimated arrearage claim, and any special payment provisions:

Name of Creditor                                  Estimated Arrearage Claim            Provision for Payment

1Nebraska Child Support Enforcement               $3,841.00                            $

    D. Priority Tax Claims Including Post-Petition Tax Claims Allowed Under 11 U.S.C. § 1305

             1)  None. If “None” is checked, the rest of § 5(D) need not be completed or reproduced.

    E. Chapter 7 Trustee Compensation Allowed Under 11 U.S.C. § 1326(b)(3)

             1)  None. If “None” is checked, the rest of § 5(E) need not be completed or reproduced.

    F. Other Priority Claims: Provisions for treatment in Part 11 of plan.

PART 6.      SECURED CLAIMS

    A. Home Mortgage Claims
       (including claims secured by real property which the debtor intends to retain)

             1)  None. If “None” is checked, the rest of § 6(A) need not be completed or reproduced.

    B. Post-Confirmation Payments to Creditors Secured by Personal Property. Post-confirmation payments
       to creditors holding claims secured by personal property shall be paid as set forth in subparagraphs (1) and
       (2):

             1) Secured Claims to which § 506 Valuation is NOT applicable:

                        a.  None. If “None” is checked, the rest of § 6(B)(1) need not be
                           completed or reproduced.
Page 4 of 7
2017 12 1 Nebraska Standard Chapter 13 Plan
Case 19-40832-TLS                 Doc 7        Filed 05/31/19 Entered 05/31/19 16:22:41                             Desc Main
                                               Document      Page 5 of 7


               2) Secured Claims to which § 506 Valuation is applicable:

                            a.  None. If “None” is checked, the rest of § 6(B)(2) need not be completed or
                               reproduced.
                            b. Claims listed in this subsection are debts secured by personal property not described in
                               the prior paragraph of this plan, 6(B)(1)(b). These claims will be paid either the value of
                               the secured property or the amount of the claim, whichever is less, with interest as
                               provided below. The portion of a claim that exceeds the value of the secured property
                               will be treated as an unsecured claim. In this District, the value of the secured property is
                               determined by the proof of claim, subject to the right of the Debtor to object to such
                               valuation.



                                                Estimated
                                                Value of
                                               Security or     Pre-confirmation
                                              Amount Owed       Interest Rate &        Post-          Minimum
                                               (use lowest      Dollar Amount      confirmation       Monthly          Total Payments
 Name of Creditor     Property Description       amount)         Limit, if any     Interest Rate   Payment Amount        Plus Interest
1Nebraska Furniture   HHG                    $494.61           0%       $         0%               $                   $494.61
Mart



     C. Surrender of Property

          1)  None. If “None” is checked, the rest of § 6(C) need not be completed or reproduced.

     D. Lien Avoidance and Lien Stripping

          1)  None. If “None” is checked, the rest of § 6(D) need not be completed or reproduced.

PART 7.        EXECUTORY CONTRACTS/LEASES

     A. The Debtor assumes the executory contract/lease referenced below and provides for the regular
        contract/lease payment to be included in the Chapter 13 plan. All other executory contracts and unexpired
        leases are rejected. Any pre-petition arrearage will be cured in monthly payments as noted below:

     B. Check One

          1)  None. If “None” is checked, the rest of § Part 7 need not be completed or reproduced.
          2)  Assumed Items:

                                                           Minimum         Regular                                            Total
                                                           Monthly       Number of                                          Payments
                                          Estimated       Payment to       Contract       Amount of      Due Date of      (Arrears Plus
                          Property      Arrearages on     Be Made on      Payments          Regular        Regular           Regular
                         Subject to       Executory          Exec.      Remaining as       Executory      Executory         Executory
                         Executory      Contract as of     Contract       of Date of        Contract       Contract          Contract
 Name of Creditor     Contract /Lease   Date of Filing     Arrearage        Filing         Payment         Payment          Payments)
1Santander            2018     Dodge    $1,138.56        $50            23               $496           24th of each      $13,640.22
Consumer USA          Ram 1500                                                                          month




PART 8.        CO-SIGNED UNSECURED DEBTS

     A.  None. If “None” is checked, the rest of § Part 8 need not be completed or reproduced.


Page 5 of 7
2017 12 1 Nebraska Standard Chapter 13 Plan
Case 19-40832-TLS               Doc 7       Filed 05/31/19 Entered 05/31/19 16:22:41                         Desc Main
                                            Document      Page 6 of 7


PART 9.       UNSECURED CLAIMS

    A. Allowed unsecured claims shall be paid pro rata from all remaining funds.


PART 10.      ADDITIONAL PROVISIONS

    A. If there are no resistances/objections to confirmation of this plan or after all objections are resolved, the
       Court may confirm the plan without further hearing.

    B. Property of the estate, including the Debtor’s current and future income, shall revest in the Debtor at the
       time a discharge is issued, and the Debtor shall have the sole right to use and possession of property of the
       estate during the pendency of this case.

    C. In order to obtain distributions under the plan, a creditor must file a proof of claim no later than 70 days
       after the filing of the petition except as provided in Rule 3002(c) of the Federal Rules of Bankruptcy
       Procedure.

    D. Unless otherwise provided in this plan or ordered by the Court, the holder of each allowed secured claim
       provided for by the plan shall retain its lien securing such claim as provided in 11 U.S.C. § 1325(a)(5)(B).

    E. After the bar date to file a proof of claim for non-governmental units passes, limited notice/service is
       approved for all post confirmation pleadings. Pleadings shall include applications for fees, amended plans
       and motions. Pleadings shall be served on all parties in interest. For purposes of this limited notice
       provision, a party in interest is a party whose interest is directly affected by the motion, a creditor who has
       filed a proof of claim, a party who has filed a request for notice, any governmental agency or unit that is a
       creditor and all creditors scheduled as secured or priority creditors. Any pleading filed with limited notice
       shall include a certificate of service specifically stating it was served with limited notice on all parties in
       interest pursuant to Neb. R. Bankr. P. 9013-1(E)(1). Failure to comply shall result in deferral of the
       motion until a proper certificate of service is filed.

PART 11.      NONSTANDARD PROVISIONS

Under Bankruptcy Rule 3015(c), nonstandard provisions must be set forth below. A nonstandard provision is a
provision not otherwise included in this Local Form Plan or deviating from it. Nonstandard provisions set out
elsewhere in this plan are ineffective and void.

The following plan provisions will be effective only if there is a check in the box “included” at the end of the
opening Notice to Creditors and Debtors of this plan.

 It is specifically provided that the Debtor shall pay the allowed unsecured claims that are educational in nature in full at
 the contract rate of interest directly and not through the Office of the Chapter 13 Trustee because such claims are for
 educational loans which extend beyond the term of the Plan.




Page 6 of 7
2017 12 1 Nebraska Standard Chapter 13 Plan
Case 19-40832-TLS             Doc 7      Filed 05/31/19 Entered 05/31/19 16:22:41                        Desc Main
                                         Document      Page 7 of 7


                                    N O T IC E O F R E S IS T A N C E D E A D L IN E

ANY RESISTANCE TO THIS PLAN OR REQUEST FOR A HEARING MUST BE FILED IN WRITING
WITH THE BANKRUPTCY CLERK’S OFFICE (SEE ORIGINAL NOTICE OF BANKRUPTCY FOR
ADDRESS) AND SERVED ON THE ATTORNEY FOR THE DEBTOR AT THE ADDRESS LISTED
BELOW (OR SERVED ON THE DEBTOR, IF NOT REPRESENTED BY AN ATTORNEY), ON OR
BEFORE:     July 2, 2019.


IF A TIMELY RESISTANCE OR REQUEST FOR A HEARING IS FILED AND SERVED, THE
BANKRUPTCY COURT WILL HANDLE THE RESISTANCE IN ACCORDANCE WITH NEB. R.
BANKR. P. 3015-2. IF THERE ARE NO OBJECTIONS TO THE PLAN AS FILED, THE COURT MAY
CONFIRM THE PLAN WITHOUT FURTHER HEARING.

                                          C E R T IF IC A T E O F S E R V IC E


On May 31, 2019, the undersigned mailed a copy of this plan to all creditors, parties in interest and those
requesting notice by regular United States mail, postage prepaid. The parties to whom notice was mailed are either
listed below or on the attached mailing matrix. The undersigned relies on the CM/ECF system of the United States
Bankruptcy Court to provide service to the following: Kathleen A. Laughlin, Standing Chapter 13 Trustee District
of Nebraska.

DATED: May 31, 2019.
                                                                 /s/ OSCAR JOSEPH HODGES III
                                                                 OSCAR JOSEPH HODGES III, Debtor



                                                       By:       /s/ Patrick M. Patino
                                                                 Patrick M. Patino
                                                                 Attorney No. 25531
                                                                                 th
                                                                 1266 South 13 Street
                                                                 Omaha, Nebraska 68108
                                                                 (402) 346-1132
                                                                 patrickp@koenigdunne.com
                                                                 Attorney for Debtor




By filing this document, the Attorney for the Debtor(s) or the Debtor(s) themselves, if not represented by an
attorney certify(ies) that wording and order of the provisions in this Chapter 13 plan are identical to those contained
in the Local Chapter 13 plan for the United States Bankruptcy Court for the District of Nebraska, other than
any nonstandard provisions included in PART 11 of this plan.




Page 7 of 7
2017 12 1 Nebraska Standard Chapter 13 Plan
